[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                                 No. 06-14968                      JUNE 15 2007
                             Non-Argument Calendar               THOMAS K. KAHN
                                                                     CLERK
                           ________________________

                       D. C. Docket No. 04-00346-CR-1-1

UNITED STATES OF AMERICA,


                                                                   Plaintiff-Appellee,

                                       versus

JOSIAH L. TRYON,

                                                                Defendant-Appellant.


                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                  (June 15, 2007)

Before TJOFLAT, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

     Following a bench trial on stipulated facts, the district court, in a
comprehensive twenty-eight page order, record, vol. 3, tab 108, found appellant

guilty of all eighteen counts of the indictment which charged appellant in Counts 1

and 2 with knowing possession of two computer discs containing multiple video

clips of child pornography, in violation of the Child Pornography Prevention Act

(the “Act”), 18 U.S.C. § 2254A(a)(5)(B) and (b), and in Counts 3-18 with

knowingly receiving child pornography transported in interstate and foreign

commerce by any means, including a computer, in violation of the Act, 18 U.S.C. §

2254A(a)(2)(A) and (b)(1). After the district court sentenced appellant to

concurrent prison terms of 120 months on Counts 1 and 2 and 135 months on

Counts 3-18, appellant lodged this appeal.

      Appellant contends that the district court erred in denying his motion to

suppress statements he gave to law enforcement during a search of his home.

Appellant says that he was “in custody” at the time and that the agents interviewed

him without first informing him of his Miranda rights. The court found to the

contrary in denying his motion to suppress. After the court ruled, and before the

case came on for trial, appellant stipulated that the interview took place in a non-

custodial setting. This stipulation renders meritless appellant’s first contention.

      Appellant’s second point is that the Act constitutes an unconstitutional

exercise by Congress of its Commerce Clause authority. His point is foreclosed by



                                           2
binding precedent. Gonzalez v. Raich, 545 U.S. 1, 125 S.Ct. 2195, 162 L.Ed.2d 1

(2005); United States v. Maxwell, 446 F.3d 1210 (11th Cir. 2006), cert. denied,

127 S.Ct. 705 (2006).

      AFFIRMED.




                                         3